MARING, Justice,
dissenting.
[¶ 22] I, respectfully, dissent. I am of the opinion the majority opinion misapplies the law and Jensen did not establish a prima facie case justifying a modification of primary residential responsibility.
[¶ 23] The majority correctly explains that a party seeking modification in primary residential responsibility is entitled to an evidentiary hearing on the matter only if the movant establishes a prima facie case justifying the modification. See N.D.C.C. § 14-09-06.6(4); Dietz v. Dietz, 2007 ND 84, ¶ 9, 733 N.W.2d 225. “A prima facie case only requires facts which, if proved at an evidentiary hearing, would support a change of custody that could be affirmed if appealed.” Dietz, at ¶ 11. To support a prima facie case, the moving party must present sufficient evidentiary facts, which, if uncontradicted, would support a change of primary residential responsibility that could be affirmed on appeal. See Lawrence v. Delkamp, 2003 ND 53, ¶ 8, 658 N.W.2d 758; Helbling v. Helbling, 541 N.W.2d 443, 445 (N.D.1995). In addition, however, this Court has said:
“[Allegations alone do not establish a prima facie case, affidavits must include competent information, which usually requires the affiant to have first-hand knowledge, and witnesses are generally not competent to testify to suspected facts. Affidavits are not competent if they fail to show a basis for actual personal knowledge, or if they state conclusions without the support of eviden-tiary facts.”
Thompson v. Thompson, 2012 ND 15, ¶ 6, 809 N.W.2d 331 (emphasis added) (quoting Ehli v. Joyce, 2010 ND 199, ¶ 7, 789 N.W.2d 560); see also Miller v. Miller, 2013 ND 103, ¶ 6, 832 N.W.2d 327; Tank v. Tank, 2004 ND 15, ¶56, 673 N.W.2d 622 (Sandstrom, J., dissenting) (opining that “[affidavits fail to establish a prima facie case when they are not competent, they do not show a basis of actual personal knowledge, or they are conclusory, stating conclusions without the support of evidentiary facts”).
*825[¶ 24] In order to find in favor of the movant, the trial court is governed by N.D.C.C. § 14-09-06.6(6), which provides the party seeking modification in primary residential responsibility must show: (1) there has been a material change in circumstances and (2) modification of primary residential responsibility is necessary to serve the child’s best interests. Miller, 2013 ND 103, ¶ 6, 832 N.W.2d 327. “[A] ‘significant change in circumstances’ is one that ‘so adversely affects the child that custody should be changed,’ Blotske v. Leidholm, 487 N.W.2d 607, 609 (N.D.1992), and ‘so adversely affects the child that a change of custody is necessary.’ Alvarez [v. Carlson], 524 N.W.2d [584,] 589 [ (N.D. 1994) ].” Kelly v. Kelly, 2002 ND 37, ¶ 46, 640 N.W.2d 38 (Maring, J., concurring in the result). Therefore, under N.D.C.C. § 14-09-06.6(6), the material change must be more than a mere presentation of new facts that were unknown at the time the last primary residential responsibility order was entered; the change must be significant and must adversely impact the child’s well-being. See Kelly, at ¶ 46 (Maring, J., concurring in the result); see also Blotske, 487 N.W.2d at 609; Alvarez, 524 N.W.2d at 589. The same evidentiary facts must be shown to establish a prima facie case for an evidentiary hearing to be granted. The majority opinion misapplies the law by failing to address whether the affidavits of Jensen present competent evi-dentiary facts that support a material change in circumstances “is necessary to serve the best interest of the child,” under N.D.C.C. § 14-09-06.6(6)(b).
[¶ 25] This Court reviews de novo whether a party established a prima facie case justifying modification in primary residential responsibility. Thompson, 2012 ND 15, ¶ 6, 809 N.W.2d 331. Here, Jensen moved for modification of primary residential responsibility. In his affidavit in support of his motion, Jensen stated the following facts supported his motion for modification: Vettel recently married a man she had only dated for a short time, Vettel moved from Jamestown to Bismarck with R.J., R.J. wants to live with Jensen, Vettel buys R.J. second-hand clothing while buying herself new clothes, Vettel spends little quality time with R.J., and Vettel infrequently washes R.J.’s clothing.
[¶ 26] There is no dispute Vettel remarried and relocated with R.J. from Jamestown to Bismarck and these facts may constitute a material change in circumstances. See Dietz, 2007 ND 84, ¶ 13, 733 N.W.2d 225. However, to establish a prima facie case, Jensen had to provide competent evidentiary facts showing these changes compel a change in residential responsibility because they adversely affect the child. See Blotske, 487 N.W.2d at 609; Alvarez, 524 N.W.2d at 589. Most of Jensen’s significant allegations are conclusory or lack firsthand knowledge and may not be considered as competent evidence. See Thompson, 2012 ND 15, ¶ 6, 809 N.W.2d 331 (holding affidavits must include competent evidence and “[a]ffidavits are not competent if they fail to show a basis for actual person knowledge, or if they state conclusions without the support of evidentiary facts”). Although Jensen has provided multiple affidavits to support his allegations, a majority of the allegations are not based on firsthand knowledge. Rather, most of the significant allegations are conclusory or based on inadmissible hearsay. Jensen makes broad, generalized conclusions without a sufficient evidentiary basis showing actual firsthand knowledge with regard to the following: Vettel buys second-hand clothing for R.J. and keeps the child support money for her own pleasure; Vettel spends very little, if any, quality time with R.J., who is often left home alone to watch television or play on the computer; Vettle leaves R.J. home *826alone on a regular basis, sometimes for extended periods of time, allowing R.J. to ride her bike by herself and walk to school by herself; Vettle badmouths Jensen to R.J., constantly making comments to R.J. that Jensen smothered her when she was little and that Jensen spends all of his money on himself; Vettel has had five different boyfriends who have spent the night when R.J. was present; Vettel infrequently washes R.J.’s clothing and her clothing is often soiled and smells; and R.J. was enrolled in a gifted education program in Jamestown, but “[Jensen] is not aware of any similar program in Bismarck.” Because these facts are conclusory and not supported by a factual basis establishing Jensen’s firsthand knowledge, this Court should not consider them for purposes of establishing a prima facie case.
[¶ 27] Further, Jensen failed to show on the face of his affidavit that any of the facts alleged, specifically Vettel’s remarriage or relocation to Bismarck, adversely affect R.J.’s well-being justifying a modification in primary residential responsibility. In this case, Jensen failed to establish any facts showing R.J. does not get along with her step-father or her mother, R.J.’s school work is suffering, or R.J. is otherwise suffering physical or emotional harm from the relocation or remarriage. I am of the opinion Jensen has not established a prima facie case justifying modification because he failed to provide a competent affidavit supported by firsthand knowledge with specific and detailed evidentiary facts establishing significant changes in R.J.’s circumstances that adversely impact R.J.’s well-being.
[¶ 28] Jensen submitted an affidavit of R.J. in support of his motion, wherein R.J. states she would like to live with her dad. “A mature child’s reasonable preference to live with a particular parent may constitute a material change in circumstances to justify a change in primary residential responsibility if there are persuasive reasons for that preference.” Miller, 2013 ND 103, ¶ 6, 832 N.W.2d 327 (emphasis added) (citing Frison v. Ohlhauser, 2012 ND 35, ¶ 7, 812 N.W.2d 445; Lechler v. Lechler, 2010 ND 158, ¶ 11, 786 N.W.2d 733).
[¶ 29] Here, R.J. is ten years old. In her affidavit, she indicates she does not like the kids at her new school, wants to go to a smaller school, does not like Bismarck, her mom does not buy her clothes for school, she gets “along okay” with her mom but gets along better with her dad, and her mom works from 6:00 a.m. to 2:00 p.m.
[¶ 30] R.J.’s reasons for wanting to live with Jensen are not persuasive reasons for a change in primary residential responsibility. See Miller, 2013 ND 103, ¶ 13, 832 N.W.2d 327 (affirming the trial court’s finding B.P.M.’s reasons for preferring to live with his father were not persuasive).
[¶ 31] Based on this record, I believe the majority opinion, at ¶ 16, improperly applies this Court’s law in determining whether Jensen established a prima facie case justifying an evidentiary hearing. Jensen failed to establish a factual basis for his personal knowledge of the facts alleged and made conclusory statements without supporting evidentiary facts. See Thompson, 2012 ND 15, ¶ 6, 809 N.W.2d 331; see also Miller, 2013 ND 103, ¶ 6, 832 N.W.2d 327; Tank, 2004 ND 15, ¶ 56, 673 N.W.2d 622 (Sandstrom, J., dissenting) (opining that “[a]ffidavits fail to establish a prima facie case when they are not competent, they do not show a basis of actual personal knowledge, or they are concluso-ry, stating conclusions without the support of evidentiary facts”). Moreover, Jensen failed to establish how any of the alleged facts adversely impact R.J.’s well-being. See Blotske, 487 N.W.2d at 609; Alvarez, 524 N.W.2d at 589.
*827[¶ 32] We cannot lower the evidentiary threshold for establishing a prima facie case by giving conclusory allegations not supported by the affiant’s firsthand knowledge the weight of a prima facie case. Further, an affiant must not only establish a change in circumstances, but establish by competent evidentiary facts in the affidavit that the change is material such that it adversely impacts the child’s well-being to establish a prima facie case. Therefore, I am of the opinion the majority misapplied our legal standard to the facts of this case, and Jensen failed to establish a prima facie case justifying an evidentiary hearing. I would affirm the trial court’s order denying Jensen’s motion for modification and request for an evidentiary hearing.
[¶ 33] MARY MUEHLEN MARING